DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on 03/11/2021, No Claims have been cancelled. Claims 1, 2, and 4-9 are pending examination.  Claims 3 and 10-30 are withdrawn from consideration. 

Terminal Disclaimer
The terminal disclaimer filed on 03/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,201,443 and US Patent 9,023,095 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restriction
Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on 12/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/11/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Nagy on 03/25/2021.
The application has been amended as follows:
***NOTE: all unlisted claims remain unchanged***
In the Claims:

Claim 1 (Currently Amended) A pusher assembly for a stent delivery device, the pusher assembly comprising: 
a distal end of an elongate inner member; 
a stent-engaging member having a proximal end and a distal end, the proximal end of the stent-engaging member being proximate to the distal end of the inner member, the stent-engaging member comprising a portion that radially outwardly extends towards the distal end of the stent-engaging member, the stent-engaging member configured to move a stent when distally advanced and configured to not move a stent when proximally retracted; 
an atraumatic tip positioned distal of the stent engaging member, wherein the atraumatic tip has a lumen which at least partially defines a guidewire lumen and wherein the atraumatic tip has an aperture extending therethrough configured to allow fluid communication therethrough 
a connector mechanically coupling the distal end of the inner member and the proximal end of the stent-engaging member.	

Claim 9 (Previously Presented) The pusher assembly of Claim 7, wherein the inner member at least partially defines the [[a]] guidewire lumen and wherein the tube at least partially defines the guidewire lumen.

Claim 11-30 are Cancelled.

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Sheldon (US PGPub 2008/0097572) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia "an atraumatic tip positioned distal of the stent engaging member, wherein the atraumatic tip has a lumen which at least partially defines a guidewire lumen and wherein the atraumatic tip has an aperture extending therethrough configured to allow fluid communication therethrough".  The novelty of this invention is the aperture which extends through the atraumatic tip which is configured to allow fluid communication from outside of the pusher assembly to inside the pusher assembly. This aperture is useful for sterilizing the device (Paragraph 0092-0093; instant specification PGPub).
The closest prior arts of record Sheldon teaches a pusher assembly similar to that of Claims 1, however Sheldon does not disclose the claimed aperture. Sheldon only discloses the guide wire lumen in the atraumatic tip.
Because none of the prior art documents of record teach a pusher assembly as recited in Claims 1-10, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1-10 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED G GABR/Primary Examiner, Art Unit 3771